

Exhibit 10(a)






January 23, 2013


Mr. Kevin Riley
21 Silverbrook Road
Ridgefield, CT 06877


Dear Kevin,
On behalf of Digi International Inc., I am pleased to offer you employment as
Sr. Vice President, Sales reporting to Joe Dunsmore. (Please see Contingent
Offer section below.)
Compensation
Your annualized total compensation target is $475,000. For the remainder of
fiscal 2013, your annualized base salary is $268,750 with an annualized
incentive target of $206,250. Effective 10/1/2013 you will move to an equal
split between base salary and incentive, or $237,500 in base and $237,500 in
incentive target for the year.
You will participate in Digi International’s Executive Incentive Plan. For the
current fiscal year, your plan will contain the following components:
Quarterly Performance: 40% of your incentive target will be based on achievement
of quarterly revenue and profitability targets.
Annual Performance: 60% of your incentive target will be based on achievement of
the annual revenue and profitability targets.
All payments are pro-rated based on length of service in the quarter/fiscal
year.


Stock Options
We will recommend to the Board of Directors an initial grant of 125,000 stock
options. Your options will be at the market price at the time the board approves
your grant and will vest over four years at a rate of 25% (31,250 shares) upon
completion of one year, then proportionate monthly vesting thereafter. This
option request will be brought to the Board of Directors within three (3) weeks
of your start date.
The Option, whether or not previously exercisable, shall become immediately
exercisable in full upon the occurrence of any “Change in Control” which occurs
contemporaneously with, or is followed within 12 months of the Change of Control
by, an “Employment Termination Event”. Specific details will be provided with
your option agreement.
Benefits
Digi offers a comprehensive benefit program which includes Medical, Dental,
Vision, Life and Disability Insurance, Medical and Dependent Care Reimbursement
Plans, 401(k) Savings Plan, Employee Stock Purchase Plan, and a Tuition
Reimbursement Program. You will be eligible for participation in Digi’s health
insurance programs on the first day of active employment with the company and
will be eligible for participation in the 401(k) Savings Plan on the first day
of the month following date of hire. Stock Purchase Plan participation
eligibility begins on the first of January, April, July and October following
date of hire.
You will be eligible to participate in Digi’s $500,000 Executive Life Insurance
program. If accepted by the carrier, Digi International will pay the full annual
premium. This is in additional to the basic and optional life insurance programs
offered to all employees.




--------------------------------------------------------------------------------




Vacation eligibility begins on the date of hire. You will participate in the
Executive vacation plan which provides unlimited vacation. Upon hire you will
begin to accrue 6.15 hours per pay period until you reach 160 hours. Should you
leave the company at any point in the future, you will be paid the balance of
your vacation accrual.
Severance Agreement
If Digi International should terminate your employment at any time in the future
for reasons other than Cause, you will be provided with the following severance
package in exchange for a full release of claims against the Company:
1)
 
Twelve months of base salary in effect at the time of termination. This shall be
paid in a lump sum as soon as administratively feasible after the later of the
date of termination or the date the release of claims has become irrevocable.

2)
 
A pro-rata bonus based on number of months worked in the fiscal year prior to a
qualifying termination and the Company’s actual performance against annual
objections. This pro-rata bonus shall be paid no later than 2.5 months after the
close of the fiscal year in which the qualifying termination occurs.

For purposes of this agreement, “Cause” shall mean only the following:
(i) indictment or conviction of, or a plea of nolo contendere to, (A) any felony
(other than any felony arising out of negligence), or any misdemeanor involving
moral turpitude with respect to the Company, or (B) any crime or offense
involving dishonesty with respect to the Company; (ii) theft or embezzlement of
Company property or commission of similar acts involving dishonesty or moral
turpitude; (iii) material negligence in the performance of your job duties after
notice; (iv) failure to devote substantially all of his working time and efforts
during normal business hours to the Company’s business; or (v) knowing
engagement in conduct which is materially injurious to the Company.
Relocation
You will receive the following relocation package. Should you voluntarily
terminate your employment with the company prior to twenty-four (24) months, you
will be responsible for full repayment of the relocation package amount.
•
$60,000 paid in one lump sum (less standard deductions), for incidental
expenses, i.e. storage, utility hook-ups, closing costs on current residence,
etc. This payment will be made 2 weeks prior to the closing of your primary
residence in Connecticut. Additional lump sums may be paid out to reach maximum
value of the package, dependent on your spending in other categories.

•
Six (6) months temporary housing expenses, based on an agreed upon monthly
amount.

•
Roundtrip airfare to Connecticut (4 tickets monthly) for the Employee or family
member for the first 6 months. This will be at coach fare.

•
Packing and shipping of household goods, including insurance of goods and
personal effects of the employee & family. Excluded items include recreational
vehicles (RVs, boats, motorcycles, ATVs, etc.), firewood, paint, inflammable
solutions, explosives, frozen foods, shrubs, plants, livestock, ammunition.
Alcoholic beverage, valuable papers, stock & bonds, stamps & coin collection,
sterling silver place settings, play yard systems, oversized trophies, and money
& fine jewelry.

•
Shipment of 2 cars plus airfare to location, or if driving, normal trip
expenditures (mileage, hotel, meals, etc.

•
The maximum expense reimbursement under this package is $125,000 gross. You
should design components to the relocation package to fit individual needs of
you and your family within this limit.

Digi International Employment Agreement
This offer of employment is contingent upon your signature on the enclosed Digi
International Employment, Confidential Information, and Arbitration Agreement.
Your signature constitutes acceptance of the terms and




--------------------------------------------------------------------------------




conditions contained in the Agreement, so please read it thoroughly prior to
signing. This offer is also conditioned upon Digi’s determination that you are
not subject to any agreement with any former employer or any other party that
would prohibit you from working in the position of Sr. Vice President, Sales. If
at any time n the future the Company determines that you are subject to an
agreement that, in Digi’s sold discretion, would prohibit your employment by
Digi, Digi my withdraw this offer of employment or terminate your employment
with the Company. This Employment Agreement must be signed prior to your first
day of employment.
Employment with Digi International Inc. is “at will,” which means that it is for
no definite period and may be terminated by either you or Digi at any time for
any reason without prior notice. I understand, agree, and acknowledge that any
reliance on any statements by any representative of the company contrary to this
“at will” arrangement is unreasonable and may not form any basis for my reliance
thereon.
Digi International has partnered with Verified Credentials, a background
screening organization, to administer confidential background checks. Within 48
hours, we ask that you visit Verified Credential website at
http://myvci.com/digiinternationalinc to complete a personal questionnaire using
your full legal name including middle initial. If you are unable to access the
internet within this timeframe, please contact me to further assist you in the
process. This offer is contingent upon a finding of “no issue” with your
background check. If information is revealed after your start date, Digi has the
right to terminate employment without prior notice.
Commencement Date
We would like you to start no later than February 18, 2013.
Contingent Offer
This offer of employment is contingent upon approval by the Board of Directors
and your election as an officer of Digi International.
Relocation Contigency
Your continued employment and your rights under the severance agreement outlined
in this letter are contingent upon your relocation to the Minneapolis are within
seven (7) months of your hire date.
Please inform me of your acceptance of this offer by January 25, 2013 and
acknowledge your acceptance by signing on of the enclosed copies.




Sincerely,
Digi International Inc.
/s/ Tracy Roberts
Tracy Roberts
VP, Human Resources & Information Technology
Offer accepted:
 
 
 
 
 
/s/ Kevin Riley
 
January 24, 2013
 
January 30, 2013
 
 
 
 
 
Kevin Riley
 
Date
 
Start Date







